IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEFFREY WILLUHN,                                         No. 85201
                                           Appellant,
                             vs.
                LAS VEGAS METROPOLITAN POLICE
                DEPARTMENT,
                                 Res • ondent.                            FILE




                                         ORDER DISMISSING APPEAL
                            This is a pro se appeal from a district court order granting
                respondent's motion to dismiss.         Eighth Judicial District Court, Clark

                County; Eric Johnson, Judge.
                            Review       of the documents before      this court     reveals   a

                jurisdictional defect.    It appears that appellant's claims against Jason
                Roderick remain pending below. Because these claims against Roderick
                remain pending below, the order challenged on appeal is not appealable as
                a final judgment under NRAP 3A(b)(1) and has not been certified as final
                under NRCP 54(b). See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d
                416, 417 (2000) (defining a final judgment). No other statute or court rule
                allows for an appeal from the challenged order.          See Brown v. MHC

                Stagecoach, LLC, 129 Nev. 343, 345. 301 P.3d 850, 851 (2013) (this court


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                 - acq9?-
                "may only consider appeals authorized by statute or court rule").
                Accordingly, this court lacks jurisdiction and
                            ORDERS this appeal DISMISSED.



                                            /14_,tepo.,tit-..‘       J.
                                        Hardesty


                      A4w11...(2            J.                             , J.
                Stiglich                                   Herndon




                cc:   Hon. Eric Johnson, District Judge
                      Jeffrey Willuhn
                      Marquis •Aurbach Coffing
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A